Exhibit 10.4

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
Crown Solutions: Vandalia, OH
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC, a Delaware limited liability company (“Buyer”),
and HARBOR INVESTMENTS III, LLC, an Indiana limited liability company
(“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Annual Base Rent” shall mean the scheduled annual base rent payable by
Tenant in accordance with the terms of the Lease.
(b)    “Broker” shall mean Geoffrey Meekhoff of CWD Real Estate Investment
L.L.C., acting as Seller’s agent.
(c)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is five (5) business days after the last day
of the Due Diligence Period (as defined herein) unless the Buyer waives the full
Due Diligence Period and elects to close earlier by providing three (3) business
days’ written notice thereof to Seller. The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing. The parties will deliver all Closing documents and
deliverables in escrow to the Escrow Agent prior to the date of Closing.
(d)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that is twenty eight (28) days
thereafter or the date on which Seller receives written notice of Buyer’s waiver
of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials within five (5) business days after the Effective Date, and
for each day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.
(e)    “Earnest Money” shall mean THREE HUNDRED FORTY THOUSAND and NO/100
DOLLARS ($340,000.00). The Earnest Money shall be delivered to Escrow Agent
within three (3) business days after the Effective Date. The Earnest Money shall
be deposited by Buyer in escrow with Escrow Agent, to be applied as part payment
of the Purchase Price at the time the sale is closed, or disbursed as agreed
upon in accordance with the terms of this Agreement.

1

--------------------------------------------------------------------------------



(f)     “Effective Date” The date that is one (1) business day after the date of
execution and delivery of this Agreement by both Seller and Buyer shall be the
“Effective Date” of this Agreement.
(g)    “Escrow Agent” shall mean Chicago Title Insurance Company, Suite 1325,
1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin G. Ditlow,
Telephone: 215-875-4184; Telecopy: 215-732-1203; E-Mail: ditlowE@ctt.com. The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Title Commitment and Title Policy, (y) preparation of the
closing statement, and (z) collection and disbursement of the funds.
(h)    “Guarantor” shall mean Veolia Water Solutions and Technologies, S.A.
(i)    “Guaranty” shall mean that certain Limited Guaranty of the Lease, dated
September 16, 2009, executed by Guarantor.
(j)    “Lease” shall mean that certain Manufacturing and Warehouse Lease
Agreement, dated September 16, 2009, between Seller as landlord and Veolia Water
Solutions & Technologies North America, Inc., successor by merger to Crown
Solutions Co., LLC as tenant (“Tenant”), as amended by that certain First
Amendment to Manufacturing and Warehouse Lease Agreement, dated November 11,
2009, as further amended by that certain Commencement Agreement and Amendment to
Lease, dated December 7, 2010, as further amended by that certain Second
Amendment to Manufacturing and Warehouse Lease Agreement, dated March 14, 2011.
(k)    “Letter of Credit” shall mean that certain amended Irrevocable Standby
Letter of Credit No. 68004584, originally dated September 17, 2009 and amended
on September 22, 2009, in the amount of $1,771,577.00, issued by Bank of
America, N.A.
(l)    “Property” shall mean (1) that certain real property located at 913
Industrial Park Drive, Vandalia, OH, being more particularly described on
Exhibit A, attached hereto and incorporated herein (the “Real Property”)
together with all buildings, facilities and other improvements located thereon
owned by Seller (collectively, the “Improvements”); (1) all right, title and
interest of Seller under the Lease, the Letter of Credit and all security
deposits (if any) that Seller is holding pursuant to the Lease and all right,
title and interest of Seller under the Guaranty; (1) all right, title and
interest of Seller in all machinery, furniture, equipment and items of personal
property of Seller attached or appurtenant to, located on or used in the
ownership, use, operation or maintenance of the Property or the Improvements,
but expressly excluding any such property owned by Tenant; (1) all right, title
and interest of Seller, if any, to any unpaid award for (1) any taking or
condemnation of the Property or any portion thereof, or (1) any damage to the
Property or the Improvements or any portion thereof; (e) all easements,
licenses, rights and appurtenances relating to any of the foregoing; and (f) all
right, title and interest of Seller in and to all plans and specifications,
architectural drawings, building permits and other permits issued in connection
with the construction, operation, use or occupancy of the Improvements, and any
warranties, tradenames, logos (including any federal or state trademark or
tradename registrations), or other identifying name or mark now used in
connection with the Real Property and/or the Improvements, but expressly
excluding any such property to the extent owned by Tenant.

2

--------------------------------------------------------------------------------



(m)    “Purchase Price” shall mean SIX MILLION NINE HUNDRED THOUSAND and NO/100
DOLLARS ($6,900,000.00). The Purchase Price is based on a capitalization rate of
7.45% and a current Annual Base Rent of $514,258.62 per annum. If the Annual
Base Rent payable by Tenant on the Closing Date is not the same as set forth in
the previous sentence, the Purchase Price shall be adjusted accordingly.
(n)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Harbor Investments III L.L.C.
c/o Joseph D’Italia
10125 Dawson’s Creek Blvd.
Fort Wayne, IN 46825
Tel. No.: 260.482.9300
Email: harbor@dotgrp.com


And to:


Jon Bomberger, Esq.
Faegre Baker Daniels LLC
111 E. Wayne St., Suite 800
Fort Wayne, IN 46802
Tel. No.: 260.460.1658
Email: jon.bomberger@faegrebd.com
(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
William M. Kahane
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415.6503
Fax No.: 857.207.3397
Email: wkahane@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415.6516
Fax No.: 646.861.7751
Email: jgalloway@arlcap.com



3

--------------------------------------------------------------------------------



And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com


With hard copies and/or cds to:


James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: 704.626.4400
Fax No.: 212.415.6507
Email: jmezzanotte@arlcap.com
2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All unpaid real estate taxes, rollback taxes, personal property taxes,
water and sewer use charges, and any other charges and assessments constituting
a lien on the Property (collectively “Taxes and Assessments”) due and payable on
or before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing unless the same are to be paid
by Tenant and are not yet overdue, in which case such taxes shall be paid by
Tenant as and when due pursuant to the Lease. At Closing there shall be no
adjustments between Buyer and Seller for Taxes and Assessments not yet due and
payable on the Closing Date unless the payment of such Taxes and Assessments
under the terms of the Lease is not the obligation of the Tenant.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:

4

--------------------------------------------------------------------------------



(i)50% of all Title Policy premiums, including search costs and a survey
endorsement, except that Seller shall pay 100% of the Title Policy premiums for
endorsements that Seller elects to purchase to cover title issues, if any;


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property.


(iii)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 23 of this Agreement;


(iv)All fees relating to the granting, executing and recording of the deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.


(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:


(i)50% of all Title Policy premiums, including search costs, a survey
endorsement and the costs of any Loan Policy and any form of special
endorsements to the Title Policy or any Loan Policy, but excluding any
endorsements that Seller elects to purchase to cover title issues, if any;


(i)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(ii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
(f)    Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by Escrow Agent.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by limited warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to

5

--------------------------------------------------------------------------------



which Buyer fails to object prior to the expiration of the Due Diligence Period
shall be deemed “Permitted Exceptions”. However, Permitted Exceptions shall not
include any mechanic’s lien or any consensual monetary lien, deeds of trust,
mortgage, or other loan documents secured by the Property, (collectively,
“Liens”). Seller shall be required to cure or remove all Liens (by payment, bond
deposit or indemnity acceptable to Escrow Agent). Seller agrees to remove or
cure any objections of Buyer which are of a nature that are capable of being
cured with commercially reasonable efforts prior to Closing. Seller shall have
no obligation to cure any Title Matter objected to, except as aforesaid,
provided Seller notifies Buyer of any objections which Seller elects not to
remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money shall be returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Escrow Agent and is added to the Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have until the earlier
of (i) ten (10) days after the Buyer’s receipt of the updated, revised Title
Commitment showing the new title exception, together with a legible copy of any
such new matter, or (ii) the date of Closing, to provide Seller with written
notice of its objection to any such new title exception (an “Objection”). If
Seller does not remove or cure such Objection prior to the date of Closing,
Buyer may terminate this Agreement, in which case the Earnest Money shall be
returned to Buyer.
(b)    Within five (5) business days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession or reasonably obtainable
by Seller or Seller’s counsel: (i) a complete copy of all leases affecting the
Property (unless the same have previously been provided to Buyer) and all
amendments thereto and of all material correspondence relating thereto and all
related lease guaranties and the Letter of Credit; (ii) a copy of all surveys
and site plans of the Property, including without limitation any as-built survey
obtained or delivered to tenants of the Property in connection with its
construction; (iii) a copy of all architectural plans and specifications and
construction drawings and contracts for improvements located on the Property;
(iv) a copy of Seller’s title insurance commitments and policies relating to the
Property, including all supporting documentation related to Schedule B items
identified in such commitments and policies;; (v) a copy of the certificate of
occupancy (or local equivalent) and zoning reports for the Property; and of all
governmental permits/approvals; (vi) a copy of all environmental, engineering
and physical condition reports for the Property; (vii) copies of the Property’s
real estate tax bills for the current and prior two (2) tax years or, if the
Property has been owned by Seller for less than two (2) tax years, for the
period of ownership; (viii) all service contracts and insurance policies which
affect the Property, if any; (ix) a copy of all warranties relating to the
improvements constructed on the Property, including without limitation any
structural slab or roof warranties; and (x) a written inventory of all items of
personal property to be conveyed to Buyer, if any (the “Due Diligence
Materials”). Seller shall deliver any other documents relating to the Property
reasonably requested by Buyer, to the extent within Seller’s possession or
reasonably obtainable by Seller or Seller’s counsel, within five (5) business
days following such request. Additionally, during the term of this Agreement,
Buyer, its agents and designees, shall have the right to enter the Property,
during normal business hours upon reasonable prior written notice, for the
purposes of inspecting the Property, conducting soil tests, and making

6

--------------------------------------------------------------------------------



surveys, mechanical and structural engineering studies, inspecting construction,
and conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Upon signing this agreement, Seller shall provide Buyer with the name
of a contact person(s) for the purpose of arranging site visits. Buyer shall
give Seller reasonable written notice (which in any event shall not be less than
two (2) business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Earnest Money, and all rights, liabilities
and obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.
(c)    Within five (5) days following the Effective Date, Seller shall request
Estoppel Certificates certified to the following: “AR Capital, LLC, ARC
CRVANOH001, LLC, and their lender, successors and assigns” (and simultaneously
provide Buyer with a copy of such request), a waiver of Tenant’s right of first
refusal, if any, and an assignment of the Letter of Credit. It shall be a
condition of Closing that Seller shall have obtained an estoppel certificate
from Tenant in the form attached hereto as Exhibit F (the “Tenant Estoppel
Certificate”) and an assignment of the Letter of Credit or a replacement
thereof, and Seller shall use good faith efforts to obtain the same. Seller
shall use good faith efforts to obtain an estoppel certificate from Guarantor in
the form attached hereto as Exhibit G (the “Guarantor Estoppel Certificate”),
but the delivery of a Guarantor Estoppel Certificate shall not be a condition to
closing. Seller shall promptly deliver to Buyer photocopies or pdf files of the
executed estoppel certificates when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement

7

--------------------------------------------------------------------------------



of rent under the Lease, or (b) with respect to any casualty, if the cost to
repair such casualty would exceed $200,000, or (c) with respect to any
condemnation, any Improvements or access to the Property or more than ten
percent (10%) of the Property is (or will be) condemned or taken, then, Buyer
may elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to the Buyer and neither party hereto shall have
any further rights, obligations or liabilities under this Agreement, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not have an election or does not elect to
cancel this Agreement as aforesaid, there shall be no abatement of the Purchase
Price and Seller shall assign to Buyer at the Closing the rights of Seller to
the awards, if any, for the condemnation or taking, and Buyer shall be entitled
to receive and keep all such awards. With respect to a casualty, if Buyer does
not elect to terminate this Agreement or does not have the right to terminate
this Agreement as aforesaid, there shall be no abatement of the Purchase Price
and Seller shall assign to Buyer at the Closing the rights of Seller to the
proceeds under Seller’s insurance policies covering such Property with respect
to such damage or destruction (or pay to Buyer any such proceeds received prior
to Closing) and pay to Buyer the amount of any deductible with respect thereto,
and Buyer shall be entitled to receive and keep any monies received from such
insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a) if Buyer delivers a notice to Escrow
Agent and the Seller stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Escrow Agent shall
return the Earnest Money to Buyer with notice to Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees,

8

--------------------------------------------------------------------------------



expenses and disbursements) incurred by Seller or Buyer resulting from Escrow
Agent’s mistake of law respecting Escrow Agent scope or nature of its duties.
Seller and Buyer shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred in connection with the performance of
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by Escrow Agent in bad faith, in disregard of this Agreement or
involving negligence on the part of Escrow Agent. Escrow Agent has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that Escrow Agent shall hold the Earnest Money in escrow and shall
disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Buyer defaults in any of its obligations undertaken in
this Agreement, Seller shall be entitled to, as its sole and exclusive remedy to
either: (i) waive such default and proceed to Closing in accordance with the
terms and provisions hereof; or (ii) declare this Agreement to be terminated,
and Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Upon receipt of the Earnest
Money as liquidated damages, Seller waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. Notwithstanding the
foregoing, in the event of a willful or intentional default of Buyer hereunder,
Seller shall, in addition to the foregoing remedies, be permitted to pursue any
and all rights and remedies available to Seller at low or in equity; provided,
however, in no event under this Section or otherwise shall Buyer be liable to
Seller for any punitive, speculative or consequential damages.
(b)    In the event that Seller defaults in the obligations herein taken by
Seller with respect to the Property, Buyer may, as its sole and exclusive
remedy, either: (i) waive any unsatisfied conditions and proceed to Closing in
accordance with the terms and provisions hereof; (ii) terminate this Agreement
by delivering written notice thereof to Seller no later than Closing, upon which
termination the Earnest Money shall be refunded to Buyer, Seller shall pay to
Buyer all of the commercially reasonable out-of-pocket costs and expenses
incurred by Buyer in connection with this Agreement, which return and payment
shall operate as liquidated damages (and which shall in no event exceed the
amount of the Earnest Money) and to terminate this Agreement and release Seller
and Buyer from any and all rights, obligations and liability hereunder, except
those which are specifically stated herein to survive any termination hereof;
(iii) in the alternative to (i) and (ii), enforce specific performance of
Seller’s obligations hereunder; or (iv) in the alternative to (i), (ii) and
(iii), by notice to Seller given on or before the Closing Date, extend the
Closing Date for a period of up to thirty (30) days (the “Closing Extension
Period”), and the “Closing Date” shall

9

--------------------------------------------------------------------------------



be moved to the last day of the Closing Extension Period. If Buyer so extends
the Closing Date, then Seller may, but shall not be obligated to, cause said
conditions to be satisfied during the Closing Extension Period. If Seller does
not cause said conditions to be satisfied during the Closing Extension Period,
then Buyer shall have the remedies set forth in Section 9(b) (i) through (iii)
above except that the term “Closing” shall read “Extended Closing”.
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Limited Warranty Deed in the form attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease, Guaranty and Security Deposits, in
the form attached hereto as Exhibit C;
(c)    An assignment of the Letter of Credit or replacement letter of credit on
the same terms and in the same amount as the Letter of Credit, in all cases in a
form acceptable to Buyer and the issuing bank;
(d)    A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(e)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(f)    An original Tenant Estoppel Certificate dated no earlier than thirty (30)
days prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel Certificate;
(g)    If obtained by Seller, an original Guarantor Estoppel Certificate dated
no earlier than thirty (30) prior to the date of Closing;
(h)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(i)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;

10

--------------------------------------------------------------------------------



(j)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(k)    An assignment of the warranties set forth on Exhibit I, and any
additional warranties required by the Lease, re-issued at Seller’s expense, to
Buyer or Tenant, as requested by Buyer;
(l)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(m)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(n)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(o)    Letter to Tenant in form of Exhibit H attached hereto;
(p)    A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease; and
(q)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b), (c), (d) and
(h) above. Buyer shall have the right to advance the Closing upon five (5) days
prior written notice to Seller; provided that all conditions precedent to both
Buyer’s and Seller’s respective obligations to proceed with Closing under this
Agreement have been satisfied (or, if there are conditions to a party’s
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). Buyer shall have a one-time right to extend the
Closing for up to five (5) business days upon written notice to Seller to be
received by Seller on or prior to the date scheduled for the Closing. If Buyer
timely exercises this right to extend, any document that Seller is obligated to
provide that is “time sensitive” does not need to be provided again by Seller.
The Closing shall be held through the mail by delivery of the closing documents
to the Escrow Agent on or prior to the Closing or such other place or manner as
the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:

11

--------------------------------------------------------------------------------



(a)    Seller is duly organized (or formed), validly existing and in existence
under the laws of its state of organization, and to the extent required by law,
the State in which the Property is located. Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller’s obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound;
(b)    Except for any tax appeals and/or contests initiated by Seller and/or
Tenant, if any, Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or tax appeals affecting Seller or
the Property and Seller does not have any knowledge of any pending litigation,
condemnation proceeding or tax appeals against Seller or the Property; Seller
has not initiated, nor is Seller participating in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property and Seller has no knowledge that the Property may be
rezoned;
(c)    Except as disclosed to Buyer pursuant to Section 6 of this Agreement,
Seller has not entered into any contracts, subcontracts or agreements affecting
the Property which will be binding upon Buyer after the Closing other than the
Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) (i)
any governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations (ii) any
third party that the Property or the current use thereof violates any private
covenant, restriction, easement or encumbrance and Seller does not have any
knowledge of any such violation;
(e)    Seller has fee simple title to the Property, and as of the Closing, such
title will be free and clear of all liens and encumbrances except for Permitted
Exceptions and Seller will be the sole owner of the entire lessor’s interest in
the Lease;
(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default or dispute thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Lease or any extension or renewal thereof;
(iv) Seller has no outstanding obligation to provide Tenant with an allowance to
construct, or to construct at its own expense, any tenant improvements; and (v)
the total scheduled Annual Base Rent for the current term of the Lease is as set
forth in the Lease. With respect to the Guaranty, (i) the Guaranty forwarded to
Buyer under Section 6(b)(i) is a true, correct and complete copy of the
Guaranty; (ii) the Guaranty is in full force and effect and there is no default
or dispute thereunder; (iii) the Guaranty is a valid, enforceable guaranty
against Guarantor; and (iv) Seller has not entered into any modification,
amendment, termination or surrender of the Guaranty.

12

--------------------------------------------------------------------------------



(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property; and
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year. For purposes of this Agreement, Seller’s knowledge shall mean
the actual current knowledge of Joseph A. D’Italia, Chief Executive Officer of
Seller, as of the date hereof.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as of the date hereof and as of the Closing Date as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, and on the Closing Date, to the extent required by law, the
State in which the Property is located is authorized to consummate the
transaction set forth herein and fulfill all of its obligations hereunder and
under all closing documents to be executed by Buyer, and has all necessary power
and authority to execute and deliver this Agreement and all closing documents to
be executed by Buyer, and to perform all of Buyer’s obligations hereunder and
thereunder. This Agreement and all closing documents to be executed by Buyer
have been duly authorized by all requisite corporate or other required action on
the part of Buyer and are the valid and legally binding obligation of Buyer,
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all closing documents to be executed by Buyer,
nor the performance of the obligations of Buyer hereunder or thereunder will
result in the violation of any law or any provision

13

--------------------------------------------------------------------------------



of the organizational documents of Buyer or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which Buyer
is bound.
(b)    To Buyer’s knowledge, there are no actions or proceedings pending or
threatened against Buyer or its affiliates which requires consent of a third
party or court or which challenges or impairs Buyer’s ability to execute or
perform its obligations under the terms of this Agreement.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to the
following conditions precedent on and as of the date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Buyer shall have received a copy of the valid and permanent final
certificate of occupancy (or the equivalent thereof) for the Property which
shall not contain any contingencies or require any additional work to be
completed;
(d)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that
Tenant or any other such party has pursuant to the Lease or otherwise to
purchase the Property from Seller, if any; and

14

--------------------------------------------------------------------------------



(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it shall fully comply with the terms
of the Lease and fully satisfy any and all duties and obligations of landlord
thereunder and that it shall not, without Buyer’s prior written consent, which,
after the expiration of the Due Diligence Period may be withheld in Buyer’s sole
discretion: (iii) amend the Lease or the Letter of Credit in any manner, nor
enter into any new lease, license agreement or other occupancy agreement with
respect to the Property; (iv) consent to an assignment of the Lease or Letter of
Credit or a sublease of the premises demised thereunder or a termination or
surrender thereof; (v) terminate the Lease or Letter of Credit nor release any
guarantor of or security for the Lease unless required by the express terms of
the Lease; and/or (vi) cause, permit or consent to an alteration of the premises
demised thereunder (unless such consent is non-discretionary). Seller shall
promptly inform Buyer in writing of any material event adversely affecting the
ownership, use, occupancy or maintenance of the Property, whether insured or
not.

15

--------------------------------------------------------------------------------



17.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
19.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
20.    As Is Transaction. Except as expressly provided in this Agreement, Seller
is not making and has not at any time made any warranties or representations of
any kind or character, express or implied, with respect to the Property,
including, but not limited to, any warranties or representations as to
habitability, merchantability, fitness for a particular purpose, title (other
than Seller’s limited warranty of title to be set forth in the deed), zoning,
tax consequences, physical or environmental condition, operating history or
projections, valuation, governmental approvals, governmental regulations, the
truth, accuracy or completeness of the items or any other information provided
by or on behalf of Seller to Buyer or any other matter or thing regarding the
Property. Upon Closing, Seller shall sell and convey to Buyer, and Buyer shall
accept the Property “as is, where is, with all faults.” Buyer has not relied
upon and will not rely upon either directly or indirectly, any representation or
warranty of Seller with respect to the Property except as expressly provided in
this Agreement. Buyer will conduct such investigations of the Property,
including but not limited to, the physical and environmental conditions thereof,
as Buyer deems necessary to satisfy itself as to the condition of the Property
and will rely solely upon same and not upon any information provided by or on
behalf of Seller. Upon Closing, Buyer shall assume the risk that adverse
matters, including but not limited to, construction defects and adverse physical
and environmental conditions, may not have been revealed by Buyer’s
investigations or any information supplied by or on behalf of Seller pursuant to
this Agreement. Buyer, upon Closing, hereby waives, relinquishes and releases
Seller from and against any and all claims, demands, causes of action, losses,
damages, liabilities, costs and expenses (including attorneys’ fees and court
costs) of any kind and every kind or character, known or unknown, which Buyer
might have asserted or alleged against Seller at any time by reason of or
arising out of any construction defects, physical and environmental conditions
and any and all other matters regarding the Property except as otherwise
specifically provided in this Agreement.

16

--------------------------------------------------------------------------------



21.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
22.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
23.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.    Assignment. Except as set forth in this Section 24, Buyer shall not sell,
assign or transfer all or any part of its interest in and to this Agreement
without the prior written consent of

17

--------------------------------------------------------------------------------



Seller, which consent may be granted or withheld in Seller’s sole and absolute
discretion.  Notwithstanding the foregoing, Buyer may assign its rights under
this Agreement to (i) ARC CRVANOH001, LLC, a Delaware limited liability company;
(ii) a subsidiary of American Realty Capital Properties, Inc. or AR Capital,
LLC, or (iii) another entity receiving advisory services from American Realty
Capital Properties, Inc., or AR Capital, LLC or any of their subsidiaries (such
special purpose entity, the “Approved Assignee”).  The notice address for the
Approved Assignee is 106 York Road, Jenkintown, PA  19046.  No such assignment
shall relieve Buyer of any of its obligations hereunder.


25.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
26.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
27.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
28.    REIT Specific Provisions. Upon Buyer’s request, for a period of one (1)
year after Closing, Seller shall make the financial statements, including
balance sheets, income statements, stockholders’ equity statements and cash flow
statements and related notes prepared in accordance with United States generally
accepted accounting standards, and any and all books, records, correspondence,
financial data, leases, delinquency reports and all other documents and matters
maintained by Seller or its agents and relating to receipts, expenditures,
contributions and distributions reasonably necessary to complete an audit
pertaining to the Property for the three (3) most recent full calendar years and
the interim period of the current calendar year (collectively, the “Records”)
available to Buyer and/or its auditors for inspection, copying and audit by
Buyer’s designated accountants, and at Buyer’s expense. Seller shall provide
Buyer and/or its auditors, but without expense to Seller, with copies of, or
access to, such factual and financial information as

18

--------------------------------------------------------------------------------



may be reasonably requested by Buyer or its designated accountants, and in the
possession or control of Seller, to enable Buyer to file any filings required by
the Securities and Exchange Commission (the “SEC”) in connection with the
purchase of the Property. Seller understands and acknowledges that Buyer may be
required to file audited financial statements related to the Property with the
SEC within seventy-one (71) days of the Closing Date and agrees to provide any
records and requested reasonable representations and/or certifications to the
Buyer’s auditors, on a timely basis to facilitate Buyer’s timely submission of
such audited financial statements.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
AR CAPITAL, LLC
a Delaware limited liability company


By: /s/ William M. Kahane    
   Name: William M. Kahane 
   Title: Managing Member 
   Date: 10/20/14
SELLER:
HARBOR INVESTMENTS III, LLC
an Indiana limited liability company


By: /s/ J.A. D’Italia    
   Name: J.A. D’Italia  
   Title: CEO  
   Date: 10/20/2014





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY


                        
By:     /s/ Edwin G. Ditlow            
Name:    Edwin G. Ditlow            
Title:     Vice President                
Date:     October 20, 2014                     








--------------------------------------------------------------------------------




EXHIBITS


Exhibit A    -    Legal Description of Real Property
Exhibit B    -    Form of Limited Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel Certificate
Exhibit G    -    Form of Tenant Notice
Exhibit H    -    Warranties








--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION OF REAL PROPERTY


SITUATED IN THE CITY OF VANDALIA, COUNTY OF MONTGOMERY, STATE OF OHIO AND BEING
LOT NUMBERED 21 OF SCHOLZ INDUSTRIAL PARK REPLAT AS RECORDED IN PLAT BOOK 177,
PAGES 49 AND 49A, BEING A REPLAT OF PART OF LOT 7 OF THE SCHOLZ INDUSTRIAL PARK
SECTION 1 AS RECORDED IN PLAT BOOK 66, PAGE 4 AND LOT 16 OF SCHOLZ INDUSTRIAL
PARK SECTION 3 AS RECORDED IN PLAT BOOK 80, PAGE 40, ALL OF THE PLAT RECORDS OF
MONTGOMERY COUNTY, OHIO.





A-1

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF LIMITED WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________


LIMITED WARRANTY DEED


HARBOR INVESTMENTS III, LLC, an Indiana limited liability company, having its
principal offices located at 10125 Dawson's Creek Boulevard, Fort Wayne, Indiana
46825 ("Grantor"), for valuable consideration paid, grants, with limited
warranty covenants, to                                 , whose tax mailing
address is                                      ("Grantee"), that certain real
property located in Montgomery County, State of Ohio, being more particularly
described on Exhibit "A" attached hereto and made a part hereof ("Property").


SUBJECT, HOWEVER, to those matters set forth on Exhibit "B" attached hereto and
made a part hereof.


Prior instrument reference: Instrument ID #2009-00078922


Executed as of this _______ day of _____________________, 2014.


 


HARBOR INVESTMENTS III, LLC,
an Indiana limited liability company




By:                      
   Joseph A. D'Italia, CEO and Manager






B-3

--------------------------------------------------------------------------------




STATE OF INDIANA    )
) SS:
COUNTY OF ALLEN    )


Before me, a Notary Public in and for said County and State, personally appeared
JOSEPH A. D'ITALIA, CEO and Manager of HARBOR INVESTMENTS III, LLC, an Indiana
limited liability company, who acknowledged that he did sign the foregoing
instrument and that the same is his free act and deed for and on behalf of the
Grantor.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Fort
Wayne, Indiana, this _________ day of _______________________, 2014.




                                                    
Notary Public
                                                    
My Commission Expires:            (Printed Name)
A resident of _________________ County, Indiana








































THIS INSTRUMENT was prepared by Jon A. Bomberger, Attorney at Law, Faegre Baker
Daniels LLP, 111 East Wayne Street, Suite 800, Fort Wayne, Indiana 46802





B-2

--------------------------------------------------------------------------------




EXHIBIT "A"


LEGAL DESCRIPTION




SITUATED IN THE CITY OF VANDALIA, COUNTY OF MONTGOMERY, STATE OF OHIO AND BEING
LOT NUMBERED 21 OF SCHOLZ INDUSTRIAL PARK REPLAT AS RECORDED IN PLAT BOOK 177,
PAGES 49 AND 49A, BEING A REPLAT OF PART OF LOT 7 OF THE SCHOLZ INDUSTRIAL PARK
SECTION 1 AS RECORDED IN PLAT BOOK 66, PAGE 4 AND LOT 16 OF SCHOLZ INDUSTRIAL
PARK SECTION 3 AS RECORDED IN PLAT BOOK 80, PAGE 40, ALL OF THE PLAT RECORDS OF
MONTGOMERY COUNTY, OHIO.





B-3

--------------------------------------------------------------------------------




EXHIBIT "B"


Permitted Exceptions


1.
[TO BE INSERTED]










B-4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE, GUARANTY AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease, together with all of
Assignor’s right, title and interest in and to that certain Limited Guaranty of
Lease dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes Assignor’s obligations and liabilities set forth in the Lease from and
after the date hereof.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2014, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:        ASSIGNEE:
___________________________________                                
        
By:_________________________________


By:         
Name:         By:_________________________________
Title:     


    
By                        
Name:                        
Title:                        


EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2014.
SELLER:
                                            
By:                         
Name:                         
Title:                         
SCHEDULE A
TO BILL OF SALE


SITUATED IN THE CITY OF VANDALIA, COUNTY OF MONTGOMERY, STATE OF OHIO AND BEING
LOT NUMBERED 21 OF SCHOLZ INDUSTRIAL PARK REPLAT AS RECORDED IN PLAT BOOK 177,
PAGES 49 AND 49A, BEING A REPLAT OF PART OF LOT 7 OF THE SCHOLZ INDUSTRIAL PARK
SECTION 1 AS RECORDED IN PLAT BOOK 66, PAGE 4 AND LOT 16 OF SCHOLZ INDUSTRIAL
PARK SECTION 3 AS RECORDED IN PLAT BOOK 80, PAGE 40, ALL OF THE PLAT RECORDS OF
MONTGOMERY COUNTY, OHIO.




EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2014, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, _____, between Assignor and AR Capital, LLC, the
predecessor-in-interest to Assignee, Assignee has agreed to purchase from
Assignor as of the date hereof, and Assignor has agreed to sell to Assignee,
that certain property located at ________________________ (the “Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes Assignor’s obligations and liabilities set forth in the Lease from and
after the date hereof. This Assignment shall be governed by the laws of the
State of _____________, applicable to agreements made and to be performed
entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:        ASSIGNEE:
___________________________________                                
        
By:_________________________________


By:         
Name:         By:_________________________________
Title:     


    
By                        
Name:                        
Title:                        
EXHIBIT F
FORM OF TENANT ESTOPPEL CERTIFICATE
The undersigned hereby certifies to AR Capital, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
1.    The undersigned is the tenant under that certain [Lease Agreement] dated
as of _________ __, ____, [as amended by [insert any modifications to Lease]
([collectively,] the “Lease”) by and between _________________________
(“Landlord”) and _________________________ (“Tenant”), pursuant to which Tenant
leases that real property located at _________________________________________
(the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly), (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the fixed annual
minimum rent shall be $_________ ($__________ monthly)]. Such rent has been paid
through and including the month of ____________, 200_. Additional rent under the
Lease has been paid through and including the month of __________, 200_. No such
rent (excluding security deposits) has been paid more than one (1) month in
advance of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    Landlord holds a letter of credit in the amount of $_________________,
issued by [BANK NAME] as security for Tenant’s obligations under the Lease.
10.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
11.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
12.    The undersigned is duly authorized to execute this Certificate on behalf
of Tenant.
Dated: ____________, 2014
TENANT:    
____________________, a ________________
By:______________
Name:
Title:




EXHIBIT G
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
106 York Road
Jenkintown, PA 19046
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD]




By:                     
Name:                     
Title:                     




EXHIBIT H
WARRANTIES



C-1